internal_revenue_service number release date index number ------------------------------------------ ---------------------------------------------- -------------------------------------------- ------------------------------------ -------------------------------------- ------------------------------------------ in re ---------------------------------- ------------------------ - department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 - plr-143637-03 date date att’n --------------------------- personal representative legend individuals a --------------------------------------------------------------- ---------------------------------------------------- b ------------------------------ ---------------------------------------------------- m n ----------------------------------- ------- o ---------------------------------------------- p -------------------- company c ------------------------------------------------------------ estate of a -------------------------------------- --------------- ------------------------------------------------- state y ------ dates ------------------ ------- ---------------------- ------- -------------------- ------- --------------------------- -------------------- -------------------- ---------------------- ------------------------- --------------------------- law firm -- ------------------------------------------------------- amounts dollar_figuren --------------- dollar_figureo ------------- dollar_figurep ------------------ dollar_figureq --------------- dollar_figurer --------------- dollar_figures ------------- dollar_figuret --------------- dollar_figureu --------------- dollar_figurev ------------- dollar_figurew ------------- dollar_figurex ------------- dollar_figurey --------- dollar_figurez ------------- dear ----------------- this is in response to your authorized representative's letter and submissions of date and other correspondence and submissions in which he requested on your behalf as personal representative of the estate of a rulings regarding the proper federal_income_tax treatment under sec_61 of the internal_revenue_code_of_1986 attendant payment to the estate of a certain judgment for compensatory and related damages as further discussed below we are pleased to address your concerns the information submitted indicates that a died on date b is the surviving_spouse of a and claims an interest in the estate under a’s last will and testament the primary asset of the estate is the decedent’s interest in an action against company c c now pending against c in the state y supreme court that case arose out of c’s bad-faith defense of an earlier lawsuit the personal injury action brought against a by p and m n the personal injury action was filed following an automobile accident on date in state y in which p was disabled and o m n’s son was killed at the trial of the personal injury action in date a was found at fault and judgments against him were entered in the amount of dollar_figureo c refused to pay the judgments on his behalf which left his personal assets exposed to execution by p and m n c had rejected offers to settle the case before trial for policy limits of dollar_figure in consequence of c’s bad-faith handling of the defense parties a p and m n executed an agreement on date the date agreement wherein a agreed to pursue a bad-faith action against c on behalf of himself p and m n in exchange p and m n agreed to forego execution on their judgments against a the date agreement provided that a would be represented by law firm also p and m n’s attorneys that p and m n would have the right to participate in all major decisions respecting the litigation and that any recovery would be allocable to and divided among the participating partie sec_45 to p to m n and to a a and b commenced litigation against c on date alleging among other things fraud and intentional infliction of emotional distress the state y trial_court granted summary_judgment to c on the grounds that there was no bad-faith as a matter of law a b appealed and the state y court_of_appeals reversed and remanded permitting a b to pursue a claim for bad faith in c’s previous dealings following remand a bifurcated trial was conducted in date sec_5 before trial the parties renegotiated some of the terms of the date agreement because b was not a party to the earlier agreement failure of the earlier agreement to address her claim was proving an impediment to negotiating an overall settlement of the dispute and because in the intervening period c had paid certain amounts to p and m n under the revised agreement the date agreement the parties agreed that the balance of any recovery from c in the action would after payment of the costs and expenses of litigation including attorney’s fees be disbursed to a b to m n and to p on date terms of the earlier agreements were memorialized into a single document for clarity of reference on date following trial judgment was entered against c for general compensatory_damages in the amount of dollar_figureq which the trial_court later remitted to dollar_figurer for a and for b and special compensatory_damages of dollar_figurey in a subsequent judgment entered on date the trial_court also awarded attorneys fees and expenses costs to the plaintiffs a b totaling dollar_figures the total compensatory award of dollar_figuret thereafter accrued interest until paid the jury also awarded punitive_damages against c in the amount of dollar_figurep however that action has been remanded for further re- determination and is still pending issues respecting the tax treatment of punitive_damages if any are not a part of this ruling_request the compensatory_damages award became final and payable and was paid_by c to the clerk of the state y supreme court on date shortly thereafter date that amount plus certain additional_amounts the proceeds was paid to law firm and placed in interest bearing trust accounts no amounts have yet been distributed to the concerned parties pending a determination of the estate’s potential federal_income_tax liabilities in connection with such proceeds you as personal representative of the estate of a believe that no portion of the amounts that m n and p are entitled to receive under the date agreement is required to be included in the estate’s gross_income for federal_income_tax purposes and that only a portion a’s portion of the total_amounts that a b have been awarded in the subject personal injury litigation is properly includible in the estate’s gross_income for such purposes you have requested a ruling confirming the correctness of this position since the date agreement does not address how amounts received for attorney fees costs and expenses of litigation are to be allocated as between a and b you have requested additional guidance on this matter as well we are pleased to assist you in addressing the federal_income_tax obligations of the estate in this matter sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a relating to income taxes gross_income means all income from whatever source derived in general under the anticipatory_assignment_of_income doctrine a taxpayer who earns or otherwise creates a right to receive income will be taxed on any gain realized from it if the taxpayer has the right to receive the income or if based on the realities and substance of the events the receipt of the income is practically certain to occur ie whether the right basically had become a fixed_right even if the taxpayer transfers the right before receiving the income 174_f3d_997 9th cir 531_f2d_1343 6th cir kinsey v commissioner 447_f2d_1058 2d cir 471_f2d_275 8th cir est of applestein v commissioner t c big_number lucas v earl u s big_number in contrast a mere anticipation or expectation of the receipt of income is insufficient to conclude that a fixed_right to income exists johnson son inc v commissioner t c big_number with respect to the assignment of claims in litigation a review of the case law shows that anticipatory_assignment_of_income principles require the transferee to include the proceeds of the claim in gross_income where recovery on the transferred claim is certain at the time of transfer but not where recovery on such claim is doubtful or contingent at the time of transfer in 147_f2d_769 4th cir a taxpayer assigned percent of a claim that he owned to his wife and children after the court of claims denied application_for a new trial and the supreme court of the united_states denied taxpayer's petition for a writ of certiorari the government argued that after the denial of certiorari and before the transfer to the wife and children the gain that the taxpayer expected to receive was practically assured and thus its transfer resulted in an anticipatory_assignment_of_income doyle f 2d pincite the court agreeing with the government's argument held that the taxpayer was in receipt of the profits on his purchase of the interest in the lawsuit because at the time he made the gifts of his interest in the lawsuit such profits had already been rendered certain by the judgment of the court of claims and denial of certiorari by the supreme court doyle f 2d pincite emphasis added like doyle 247_f2d_864 6th cir revg t c follows the view that a taxpayer's right to income on a judgment is not earned or does not ripen until all appeals with respect to the judgment have been exhausted cold metal demonstrates the doubtful and contingent nature of a lower court judgment during the time an opposing party is prosecuting appeals citing to harrison v schaffner u s the court stated that the rule applicable to an assignment_of_income applies when the assignor is entitled at the time of the assignment to receive the income at a future date and is vested with such a right cold metal f 2d pincite in cold metal the court held that notwithstanding a district court's opinion for the taxpayer in a cancellation suit as of the end of that year it had only a continent right to income payable if at all at some indefinite time in the future in an indeterminate amount with respect to which the assignor had no voice or control whatsoever cold metal f 2d pincite thus cold metal's assignment did not result in an assignment_of_income similarly in wellhouse v tomlinson f_supp s d fla the court found that a transferor was not taxable on the interest portion of a note because there were doubts as to whether there ever would be payment by the debtor and because the creditor divested himself of all rights to the note in a year prior to the year of payment likewise see 306_f2d_292 5th cir and schulze v commissioner t c memo in jones an insolvent taxpayer-subcontractor made a claim in through the general contractor against the united_states for additional compensation_for work done in date the taxpayer assigned the claim to a related corporation for dollar_figure and the corporation's agreement to pay the taxpayer's tax deficiencies thereafter the corporation assumed the costs of the action in date the court of claims decided the claim favorably to jones which decision became final in date in date the taxpayer received an award of dollar_figure net of attorneys' fees of dollar_figure which he endorsed over to the corporation pursuant to the assignment the court concluded that the taxpayer was not taxable on the award in so holding the court noted that the claim was contingent and doubtful when it was assigned no gift was involved the assignment was made prior to the year the income was received and the assignment arose out of the exercise of a legitimate business_purpose in schulze v commissioner t c memo a taxpayer sued his former law partnership for damages subsequently taxpayer and his wife divorced and agreed to divide their assets equally including taxpayer's claim against the partnership the value of the claim was indeterminate at the time of the property division subsequently taxpayer recovered on his claim as a result of an arbitrator's decision and paid a portion to his former spouse following jones supra the tax_court held that taxpayer was not required to include in his gross_income the portion of the award paid to his former spouse because at the time of the assignment recovery on the claim was uncertain the recovery did not occur for more than a year after the assignment of the claim the assignment did not involve a gift or gratuity and the assignment was made for a legitimate non-tax purpose the court noted also that the outcome of a lawsuit is rarely if ever certain or free of doubt since the assignment was made before the arbitrator's decision and the arbitrator's decision appears to have been final this opinion is not inconsistent with the principle that income arising from a judgment is contingent until the final_decision in a suit is rendered the above-cited line of cases support the proposition that in general a transferor who makes an effective transfer of a claim in litigation to a third person prior to the time of the expiration of appeals in the case is not required to include the proceeds of the judgment in income under the assignment_of_income_doctrine because such claims are contingent and doubtful in nature in the instant circumstances the date sec_3 and agreements gave each of the relevant parties at issue herein an irrevocable interest in a claim in litigation or chose- in-action even before the beginning of the trial in the action that generated the subject recovery at a time when no recovery was certain or even foreseeable for purposes of this letter_ruling it is assumed that the transfers or assignments of the interests in the bad-faith action against company c at issue herein are valid effective and binding under the laws of state y the initial summary_judgment action granting c dismissal of a b’s claim and the lapse of over years between the initial date transfers and the date that the award of the compensatory_damages at issue herein became final and payable tend to further confirm the uncertainty of any recovery at the time of the conveyances further a b’s assignments appear to have been motivated by genuine business purposes ie the forbearance of judicial remedies including immediate execution of judgments against their personal assets and m n and p provided valuable consideration for the rights and interests assigned to them by agreeing to forego execution of their judgments against a b thus we conclude that the assignment_of_income_doctrine is not applicable in the subject circumstances and that those portions of the dollar_figureu judgment proceeds received by law firm that are payable to m n and p under the date sec_3 and transfer agreements relevant herein are not properly includible in the estate of a’s gross_income for federal_income_tax purposes the date sec_3 and agreements are silent as to how the general compensatory award to a b and other_amounts received for attorney fees costs and expenses of litigation are to be allocated as between a and b and you have requested guidance as to the sums properly includible in the estate of a’s gross_income we believe that the amounts of general compensatory_damages properly allocable to a and to b must follow the apportionment as determined in the state y litigation judgments of dates and ie of dollar_figurer or dollar_figurev being allocable to a and of dollar_figurer or dollar_figurew allocable to b the amount of dollar_figurex received for attorneys fees being determined by and based upon the general damages award may properly be apportioned in the same ratio ie to a and to b the jointly awarded amounts of dollar_figurey and dollar_figurez for special damages and general costs of litigation may properly be allocated equally between a and b final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2004_1 2004_1_irb_1 however when the criteria in section dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is based on facts and representations provided by the taxpayer and its authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with the estate of a’s permanent records pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to the estate of a’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent associate chief_counsel income_tax accounting s william a jackson by _________________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
